

116 HR 3146 IH: Fair Flood Insurance Act of 2019
U.S. House of Representatives
2019-06-05
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I116th CONGRESS1st SessionH. R. 3146IN THE HOUSE OF REPRESENTATIVESJune 5, 2019Mr. David Scott of Georgia (for himself and Mr. Duffy) introduced the following bill; which was referred to the Committee on Financial ServicesA BILLTo provide for the monthly installment payment of premiums for coverage under the National Flood
			 Insurance Program, and for other purposes.
	
 1.Short titleThis Act may be cited as the Fair Flood Insurance Act of 2019. 2.Monthly installment payment of premiums (a)AuthoritySubsection (g) of section 1308 of the National Flood Insurance Act of 1968 (42 U.S.C. 4015(g)) is amended—
 (1)by striking the subsection designation and all that follows through With respect and inserting the following:  (g)Frequency of premium collection (1)OptionsWith respect; and
 (2)by adding at the end the following:  (2)Monthly installment payment of premiums (A)Exemption from rulemakingUntil such time as the Administrator promulgates regulations implementing paragraph (1) of this subsection, the Administrator may adopt policies and procedures, notwithstanding any other provisions of law and in alignment and consistent with existing industry escrow and servicing standards, necessary to implement such paragraph without undergoing notice and comment rulemaking and without conducting regulatory analyses otherwise required by statute, regulation, or Executive order.
 (B)Pilot programThe Administrator may initially implement paragraph (1) of this subsection as a pilot program that provides for a gradual phase-in of implementation.
 (C)Policyholder protectionThe Administrator may— (i)during the 12-month period beginning on the date of the enactment of this paragraph, charge policyholders choosing to pay premiums in monthly installments a fee for the total cost of the monthly collection of premiums not to exceed $25 annually; and
 (ii)after the expiration of the 12-month period referred to in clause (i), adjust the fee charged annually to cover the total cost of the monthly collection of premiums as determined by the report submitted pursuant to subparagraph (D).
 (D)ReportNot later than six months after the date of the enactment of this paragraph, the Comptroller General shall submit a report to the Committee on Financial Services of the House of Representatives and the Committee on Banking, Housing, and Urban Affairs of the Senate, that sets forth all of the costs associated with the monthly payment of premiums, including any up-front costs associated with infrastructure development, the impact on all policyholders including those that exercise the option to pay monthly and those that do not, options for minimizing the costs, particularly the costs to policyholders, and the feasibility of adopting practices that serve to minimize costs to policyholders such as automatic payments and electronic payments.
 (E)Annual reportsOn an annual basis, the Administrator shall report to the Committee on Financial Services of the House of Representatives and the Committee on Banking, Housing, and Urban Affairs of the Senate the ongoing costs associated with the monthly payment of premiums..
 (b)ImplementationClause (ii) of section 1307(a)(1)(B) (42 U.S.C. 4014(a)(1)(B)(ii)) is amended by inserting before any administrative expenses the following: the costs associated with the monthly collection of premiums provided for in section 1308(g) (42 U.S.C. 4015(g)), but only if such costs exceed the operating costs and allowances set forth in clause (i) of this subparagraph, and.
			